ACCEPTED
                                                                                                   14-14-00829-cv
                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             6/24/2015 1:35:44 PM
                                                                                            CHRISTOPHER PRINE
                                      No. 14-14-00829-CV                                                   CLERK




                               In the Fourteenth Court of Appeals                 FILED IN
                                                                           14th COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                        Houston, Texas                     6/24/2015 1:35:44 PM
                                                                           CHRISTOPHER A. PRINE
                                                                                    Clerk
                           MICHAEL QUEEN and IAN MAGEE.

                                   Appellants/ Cross Appellee

                                            VS.

                                        RBG USA, INC.

                                   Appellee/ Cross Appellants



             From the 268th Judicial District Court of and for Fort Bend County, Texas
           Honorable Brady G. Elliott, Presiding; Trial Court Cause No. 09-DCV-175886



                                JOINT MOTION TO CLARIFY
                                   BREIFING SCHEDULE


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
     Appellants/Cross Appellees, Michael Queen and Ian Magee and Appellees/Cross
Appellants RBG USA, Inc., submits this Joint Motion to Clarify Briefing Schedule, and in
support thereof would show the following:
      1. All parties timely filed notices of appeals in the case at bar.
      2. Pursuant to the briefing schedule, all parties timely filed their Briefs on June 8, 2015.
      3. Appellants/Cross Appellees, Queen and Magee's counsel mistakenly labeled their
         brief “Appellee's Brief” on the cover of their Brief.
      4. Based on the Texas Rules of Appellate Procedure, responsive Briefs are supposed to
         be due 30 days after the initial Brief(s) are filed. T.R.A.P Rule 38.6(b). However,
          based on Appellants/Cross Appellees mislabeling its Brief, the clerk issued a briefing
          schedule allowing only 20 days to file a responsive brief.
       5. Based on the Appellate Rules, the partied have agreed and humbly request this Court
          approve the following schedule:
                a. Responsive Briefs are due on July 8th (30 days after Appellants' Briefs were
                filed. T.R.A.P. Rule 38.6(b));
                b. Reply Briefs will be due on July 28th (20 days after Appellees' Brief will be
                filed. T.R.A.P. Rule 38.6(c)).
       6. This Motion is not sought for delay only but so that justice may be done.
     WHEREFORE,           PREMISIS     CONSIDERED,         Appellants/Cross    Appellees      and
Appellee/Cross Appellant respectively asks the Court to clarify the briefing schedule as
specified above in order to align the briefing with the Texas Rules of Appellate Procedure.


Respectfully submitted,

STEPHEN J. SCHECHTER, P.C.                                 GARDERE WYNNE SEWEL, LLP

      /s/ Stephen J. Schechter                                   /s/ Michael R. Rahmn
Stephen J. Schechter                                       Craig D. Dillard
State Bar No. 17735512                                     State Bar No. 24040808
607 E. Blanco Rd.                                          Michael R. Rahmn
Suite 792                                                  State Bar No. 24074924
Boerne, Texas 78006                                        1000 Louisiana, Suite 3400
Tel: (830) 249-3500                                        Houston, Texas 77002-5007
Fax: (830) 249-8500                                        Tel: (713) 276-5500
stephen@sjs-pc-law.com                                     Fax: (713) 276-5555
                                                           cdillard@gardiere.com
ATTORNEY FOR APPELLANTS                                    mrahamn@gardere.com

                                                           ATTORNEYS FOR APPELLEES